--------------------------------------------------------------------------------

CONSULTING AGREEMENT

--------------------------------------------------------------------------------

 
This Consulting Agreement (the “Agreement”) is made effective as of October 1,
2009 (the “Effective Date”) by and between Micromet, Inc., with its principal
place of business at 6707 Democracy Boulevard, Bethesda, MD 20817 (“Micromet”)
and  Dr. Carsten Reinhardt (“Consultant”) (each of Micromet and Consultant also
referred to as a “Party”, and jointly as the “Parties”).
 
BACKGROUND
 
A.
Micromet designs and develops antibody based drugs.

 
B.
Consultant has expertise in the field of oncology and drug development.

 
C.
Consultant and Micromet have entered into a separation agreement pursuant to
which Consultant’s employment at Micromet ended effective as of September 30,
2009.

 
D.
The Parties desire to enter into an arrangement on the terms and conditions set
forth in this Agreement, whereby Consultant will perform certain services to
Micromet for a transition period following the termination of employment.

 
AGREEMENT
 
1.
General Obligations

 
1.1
Consultant will perform the services detailed in Exhibit 1 (“Services”) for up
to two (2) days per calendar month with a maximum of five (5) days over the
entire period of this agreement.

 
1.2
Consultant will use best efforts to perform the Services in a professional
manner consistent with industry standards, and in compliance with applicable
laws, statutes, ordinances and/or regulations.

 
2.
Compensation

 
With the signing of this consulting agreement, the vesting of Consultant’s stock
options pursuant to the Separation Agreement will be extended from June 30, 2010
to September 30, 2010.
 
MT_Consulting_Carsten_Reinhardt_                                                                            
page 1 of 5


 

--------------------------------------------------------------------------------

 

3.
Intellectual Property

 
All rights, title and interest in any results, data, know how, process,
improvement, formula, method or inventions disclosed or developed in the
performance of the Services (“Work Product”) will be owned by
Micromet.  Consultant agrees to assign, and hereby assigns to Micromet all of
his rights, title and interest in any Work Product. Without limitation, Micromet
will have the exclusive right to economically exploit the Work Product on a
worldwide basis, and to grant third parties licenses to the Work Product.
Consultant hereby warrants and represents that  it has the right to assign to
Micromet the Work Product as provided herein, and that such assignment does not
infringe or breach any legal provisions or contractual obligations.
 
4.
Treatment of Confidential Information

 
4.1
Consultant hereby agrees not to use the Work Product or any written or oral
information disclosed by Micromet to Consultant (“Confidential Information”) for
purposes other than performing his obligations under this Agreement, and not to
commercially or scientifically exploit such Confidential Information or use it
for any kind of business competition, and to hold in strict confidence all
Confidential Information. The same applies to any information disclosed by a
third party (“Confidential Information of Third Parties”) during the services
rendered under this Agreement by Consultant.

 
4.2
Excepted from such secrecy and non-use obligation pursuant to subsection 4.1
above will be Confidential Information and Confidential Information of Third
Parties which:

 
(a)
is in the public domain at the time of disclosure;

 
 
(b)
is published or otherwise becomes part of the public do main through no fault of
Consultant;

 
 
(c)
was in the possession of Consultant at the time of disclosure, as shown by prior
written records or becomes available from a third party who has the right to
disclose it;

 
 
(d)
must be disclosed to the governmental agencies as required by law; provided that
Consultant provides written notice to Micromet at least 10 business days prior
to such disclosure and cooperates with Micromet to limit and restrict such
disclosure as reasonably requested by Micromet.

 
4.3
Consultant will ensure that no unauthorized person is able to use any
Confidential Information and Confidential Information of Third Parties, and will
inform Micromet promptly upon learning of any unauthorized use of Confidential
Information or Confidential Information of Third Parties.

 
4.4
Upon request of Micromet, Consultant will promptly return all Confidential
Information and Confidential Information of Third Parties, including any copies
thereof, and any documents, notes, and computer files containing Confidential
Information or Confidential Information of Third Parties.

 
MT_Consulting_Carsten_Reinhardt                                                                              
page 2 of 5


 

--------------------------------------------------------------------------------

 
 
4.5
The obligations of Consultant under this Section 4 extend during the term of
this Agreement and for 10 years thereafter.

 
5.
Term and Termination

 
5.1
This Agreement is shall expire on December 31, 2009.

 
5.2
The provisions of Sections 3, 4, 5.2, and 6 will survive any expiration or
termination of this Agreement. Upon expiration or termination of this Agreement,
Consultant will promptly provide to Micromet all Confidential Information,
including without limitation any documents, records or other material generated
in connection with the Services. Consultant hereby expressly waives any right of
retention with respect thereto.

 
6.
General Provisions

 
6.1
Consultant hereby warrants and represents that Consultant has the right to
render the Services, and that no other legal or contractual obligations,
including without limitation any obligations under any employment or other
consulting contract, will be breached by entering into or performing
Consultants’ obligations under this Agreement.

 
6.2
This Agreement sets forth the entire agreement and understanding between the
Parties hereto with respect to the subject matter hereof and supersedes and
merges all prior oral and written agreements, discussions and understandings
between the Parties with respect to the subject matter hereof, and neither of
the Parties will be bound by any conditions, inducements or representations
other than as expressly provided for herein.

 
6.3
In making and performing this Agreement, Micromet and Consultant act and will
act at all times as independent contractors, and, except as expressly set forth
herein, nothing contained in this Agreement will be construed or implied to
create an agency, partnership or employer and employee relationship between
them.

 
6.4
This Agreement may not be amended or modified except in a writing duly executed
by authorized representatives of both Parties.

 
6.5
Consultant will not assign any of its rights or delegate any of its duties
hereunder without the prior written consent of Micromet.

 
6.6
No waiver of any rights or obligations under this Agreement will be valid or
binding unless set forth in writing and duly executed by the Party against whom
enforcement of such waiver is sought.  Any such waiver will constitute a waiver
only with respect to the specific matter described therein and will in no way
impair the rights of the Party granting such waiver in any other respect or at
any other time.  Any delay or forbearance by either Party in exercising any
right hereunder will not be deemed a waiver of that right.

 
 MT_Consulting_Carsten_Reinhardt                                                                         
page 3 of 5           

 
 

--------------------------------------------------------------------------------

 
 
6.7
If individual provisions of this Agreement are invalid or unenforceable, the
validity of the residual part of this Agreement will not be affected, and the
invalid or unenforceable provision will be replaced by a valid and enforceable
provision which corresponds to the extent possible to the sense and purpose of
the provision to be replaced.

 
6.8
This Agreement shall be governed and construed in accordance with the laws of
the Federal Republic of Germany. As far as legally possible, place of
jurisdiction for all disputes arising out of this Agreement shall be Munich.

 
By:
/s/ Carsten Reinhardt
   
Name: Carsten Reinhardt

 
Micromet, Inc.:
 
By:
/s/ Christian Itin
   
Name: Christian Itin
 
Title: President and CEO

 
 MT_Consulting_Carsten_Reinhardt                                                                          
page 4 of 5           

 
 

--------------------------------------------------------------------------------

 

Exhibit 1
 
Services
 
 
·
Reviewing and commenting on drafts of CDPs, protocols, publications, regulatory
applications and filings, and other documents

 
 
·
Participating in meetings with the CEO and company staff relating to clinical
strategy

 
 MT_Consulting_Carsten_Reinhardt_                                                                       
page 5 of 5           

 
 

--------------------------------------------------------------------------------

 